DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Claims 39, 41, 43-45 and 47-50 have been amended, claim 38 canceled and claims 51-54 added as requested in the amendment filed on June 03, 2021. Following the amendment, claims 39 and 41-54 are pending in the instant application.
2.	Claims 39 and 41-54 are under examination in the instant office action.
3.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
4.	New grounds of rejection necessitated by Applicant’s amendment are set forth below.

Claim Objections
5.	New claim 51 is objected to because of the following informalities:  the claim recites embodiment (iii) twice.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 39 and 41-50, as amended, and new claims 51-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 51 is vague and ambiguous for failing to recite a diagnostic measure that is directly associated with having or suspected of having brain injury. Currently, the claim recites, “wherein the subject is diagnosed as having or suspected of having brain injury by measuring the levels of SNCB and MT3 biomarkers” and it is not obvious how an act of measuring leads to diagnosis. By broadest reasonable interpretation, claim 51 encompasses a diagnostic method wherein any measured amount is diagnostic of brain injury, which makes the claim so broad that it is meaningless. It also raises the issues under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph , lack of enablement, failing to provide guidance on how to diagnose a subject by measuring any levels of SNCB and MT3 in a sample. Providing a reference to specific critical levels or to increase/decrease in the amounts of biomarkers would obviate this ground of rejection. Further, the claim recites, “measuring […] that compare”, which is grammatically awkward because it is not obvious what specific measuring that includes comparing is intended by the claim.
8.	Claims 39, 41-50 and 52-54 are indefinite for being dependent from indefinite claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

9.	Claims 39 and 41-50, as amended, and new claims 51-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection under the provisions of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), written description. 
MPEP § 714.02 states that Applicant’s reply to the Office action must be fully responsive. Specifically, “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06”. Further, MPEP § 2163.06 states that if new matter is added to the claims, the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) - written description requirement, is appropriate. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
In the instant case, claim 51 and dependent claims 39, 41-50 and 52-54 specifically require possession of the method of active treatment with a brain injury treatment of the subject after diagnosis. The specification as originally filed does not provide support for the invention as now claimed. Applicant’s cited paragraphs of the specification as originally filed, pp. 17, 21 and 40, see p. 6 of the Response, are limited to monitoring the levels of biomarkers during treatment protocols. However, there is no description of the treatment itself, including description of actual or prophetic “brain injury treatment”[s], as an inventive concept. Thus, the written support for the new limitation is not readily apparent in the specification as filed.

     	To obviate the instant rejection of record, Applicant is invited to provide sufficient written support for the limitations indicated above. See MPEP 714.02 and 2163.06.

	
Conclusion
10.	No claim is allowed. 
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870.  The examiner can normally be reached on 9AM to 5:30PM, Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
July 21, 2021